USDC IN/ND case 2:18-cr-00021-TLS-APR document 323 filed 08/07/19 page 1 of 3


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,

       v.                                        No. 2:18-CR-21-8

 DEMETRIUS BRINKLEY,                          Chief Judge Theresa L. Springmann
                                              Magistrate Judge Andrew P. Rodovich
              Defendant.

             MOTION FOR LEAVE TO APPEAR TELEPHONICALLY

   Counsel for Defendant Demetrius Brinkley respectfully requests leave to appear

telephonically for the final pretrial conference scheduled for September 13, 2019.

   Trial in this matter is scheduled for October 7, 2019, and is expected to last several

weeks. See [256]. There are currently seven defendants set for trial. The final pretrial

conference is scheduled for September 13, 2019. See [256]. Counsel, however, has a

preexisting out-of-state conflict from September 11th to September 16th for which

nonrefundable air travel has already been purchased. Counsel’s co-counsel, Andrew

Finke, is also scheduled to be out of the country for his honeymoon on that date.

   Counsel has conferred with co-defendants’ attorneys regarding the possibility of

rescheduling the conference by agreement. Counsel for co-defendant Devontae

Hodge, however, has indicated that he would be unable to agree to moving the

conference due to out-of-state co-counsel traveling in for the conference.
USDC IN/ND case 2:18-cr-00021-TLS-APR document 323 filed 08/07/19 page 2 of 3


   Consequently, to minimize the any potential scheduling disruption for the other

attorneys in this case due to a request to move the conference, counsel requests leave

of court to participate in the final pretrial conference telephonically.

                                            Respectfully submitted,


                                            s/ James G. Vanzant
                                            Attorney for Defendant

 James G. Vanzant, Esq.
 BLAINE & VANZANT, LLP
 922 Davis Street
 Evanston, Illinois 60201
 Tel.: (312) 788-7584
 Email: jgv@blainevanzant.com




                                                                                    2
USDC IN/ND case 2:18-cr-00021-TLS-APR document 323 filed 08/07/19 page 3 of 3


                           CERTIFICATE OF SERVICE

      The undersigned attorney certifies that a copy of the foregoing document was

filed and served on all counsel of record via the Court’s CM/ECF system.



                                         s/ James G. Vanzant




                                                                                3
